Citation Nr: 0201155	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  93-14 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of right inguinal hernia repair from November 
1, 1991, through September 30, 2000, based on an initial 
award. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974 and from October 1974 to October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, granted 
the veteran entitlement to service connection for residuals 
of a boxer's fracture of the right fifth metacarpal and for 
status post right inguinal hernia repair, assigning each 
disability a noncompensable rating, effective from the time 
of his separation from active service.  In September 1992, 
the veteran expressed his dissatisfaction with the assigned 
noncompensable evaluations.  

In May 1995, the Board remanded the case to the RO for 
further development.  Following the completion of the 
directives of the remand, the RO, in a June 1997 rating 
decision, increased to 10 percent the rating for residuals of 
right inguinal hernia repair, effective from the time of his 
separation from active service, and continued the 
noncompensable rating for residuals of a boxer's fracture of 
the right fifth metacarpal.  The veteran pursued his appeal.  

In an April 1998 decision, the Board denied the veteran 
entitlement to a compensable rating for residuals of a 
boxer's fracture of the right fifth metacarpal and remanded 
the issue of a disability rating in excess of 10 percent for 
residuals of right inguinal hernia repair to the RO for 
further development.  The denial of a compensable rating for 
residuals of a boxer's fracture of the right fifth metacarpal 
constituted a decision of the Board as to that issue.  The 
remand portion of the Board's decision constituted a 
preliminary order.  Further, the 10 percent rating for 
residuals of right inguinal hernia repair has, in effect, 
become the initial rating for that disability; therefore, the 
Board has recharacterized the issue as involving the 
propriety of the assignment of the initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Pursuant to the directives in the remand portion of the 
Board's April 1998 decision, the veteran underwent VA 
examination.  Based on the findings of that examination, the 
RO, in November 1999, proposed reducing the disability rating 
for the residuals of right inguinal hernia repair from 10 
percent to 0 percent, and the veteran was duly notified of 
the RO's proposal by VA letter, also dated in November 1999.  
In a July 2000 rating action, the RO implemented the 
reduction, effective from October 2000; however, the 
Supplemental Statement of the Case that had been sent to the 
veteran in July 2000, with cover letter advising him of his 
appellate rights, informed him that the 10 percent rating for 
his right hernia repair residuals had been continued.  
Further, no mention of a reduction was noted in either the 
cover letter or Supplemental Statement of the Case nor was 
the veteran advised of the law and regulations pertaining to 
disability evaluation reductions.  It appears that it was not 
until the VA's September 2000 letter to the veteran that he 
was notified of the RO's action actually reducing his 
disability evaluation.  It would appear from the record that 
the veteran has not appealed the reduction; however, he has 
pursued his appeal as to the initial 10 percent rating 
assigned the residuals of right inguinal hernia based on an 
initial award.  The issue of whether the reduction was proper 
is separate from the issue currently certified for appeal, 
namely, the propriety of the initial 10 percent rating for 
the residuals of right inguinal hernia repair from November 
1, 1991 through September 30, 2000.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The residuals of right inguinal hernia repair are 
manifested by occasional sharp pain, tenderness, and 
intermittent bulge on intercourse, constipation, and heavy 
lifting, with a non-tender and non-adherent 8-cm surgical 
scar manifest.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of right inguinal hernia repair since the 
effective date of the grant of service connection through 
September 30, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.114 Diagnostic Code 
7338 (2000 & 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that the September 1992 Statement of the Case 
and the March 1993, June 1997, and July 2000 Supplemental 
Statements of the Case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103 of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  Additionally, the Board finds that 
the duties to assist provided under the new statute at § 
5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review and VA 
examinations were provided.  No further assistance is 
necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

Factual Background

Service medical records reflect that the veteran underwent 
right inguinal hernia repair in July 1977.  Following the 
operation and until December 1977, he was seen for complaints 
of lower right quadrant pain, in the area of the hernia 
repair.  Examination of the area consistently found that the 
hernia was healing without complications.  No further 
complaints are shown until October 1988 when he was seen for 
complaints of pain at the site of the right hernia repair.  
Examination found tenderness in the area but no hernia was 
felt.  No further complaints of pain or symptomatology 
pertaining to the right inguinal hernia area are reflected in 
these records.  The report of his July 1991 retirement 
examination notes a history his previous right inguinal 
repair and, on examination, only a residual right inguinal 
scar was noted.  

During the veteran's December 1991 VA examination, he 
complained of right groin area pain, which occurred on a 
regular basis at the site of the right inguinal hernia 
repair.  On examination, a repair of a previous "left" 
inguinal hernia was noted, which showed a recurrence of the 
hernia and residual scar.  The diagnoses included minor 
recurrence of a right inguinal hernia.  

The veteran's outpatient treatment records from MacDill Air 
Force Base Hospital for June 1992 to October 1992 do not 
reflect any treatment for complaints pertaining to right 
inguinal hernia repair or symptomatology thereof.  The report 
of his December 1992 VA examination made no mention of any 
right inguinal area complaints or findings.  The veteran's 
November 1993 MacDill Air Force Base Hospital outpatient 
treatment report revealed that he was seen for evaluation of 
sharp right groin pain.  On examination, a recurrent right 
hernia was diagnosed.  The veteran indicated that he would 
consider surgery in the spring.  

During the veteran's June 1995 VA examination, he complained 
of pain at the right inguinal hernia surgical site.  On 
examination, an 8-cm tender scar was seen, which was not 
adherent or inflamed and not swollen or depressed.  The 
examiner noted that there was no apparent limitation of 
function of the affected area.  The veteran complained that 
pain in the area of right inguinal hernia had been worsening 
over the past five to six years.  He related that he 
occasionally would have a bulging with intercourse, difficult 
stools, such as constipation, or when lifting heavy objects.  
In the supine position, examination revealed no obvious 
defect, but the inguinal rings were tight; the abdomen 
appeared flat and firm.  However, in the erect position with 
Valsalva maneuver, there definitely was a defect which popped 
out just inferior to the previously noted scar.  It was 
described as a bulging area, just above the pubic symphysis 
on the right, measuring approximately 3 cm in diameter and 
the bulge was out between 2 to 3 cm anteriorly.  It was 
definitely tender to palpation.  The veteran rated the pain 
during severe episodes as a 7 on a scale of 1 to 10 and 
occasionally, when the pain is very severe, he claimed he 
becomes extremely weak.  The diagnosis was recurrent right 
inguinal hernia.  The examining physician verified that the 
veteran's records and claims file were reviewed in connection 
with the examination.  

The veteran's private and MacDill Air Force Base Hospital 
treatment records for various periods between April 1994 and 
June 1996 show treatment for disorders not currently under 
consideration.  These records do not contain any reference to 
right groin or right inguinal hernia area complaints.  

The veteran's complained during his September 1999 VA 
examination that he continued to experience intermittent 
right lower quadrant pain, which had gotten progressively 
worse over the past several years and which was described as 
sharp and stabbing in nature.  He related that the pains 
occurred generally every other day and lasted from a few 
minutes to several hours.  On the days he had problems, he 
could experience ten to fifteen episodes.  The pain could 
extend into his testicle or radiate up to his upper abdomen.  
On examination, his abdomen was soft with no bowel sounds.  
No organs or masses were felt.  The herniorrhaphy scar in his 
right lower quadrant was well healed, without tenderness or 
keloid formation.  No defects were noted on palpation over 
the scar.  Coughing and head raising revealed no evidence of 
direct hernias.  Examination for indirect hernias was 
negative.  The diagnoses were status-post inguinal right 
hernia repair in 1977 with no evidence of recurrence on 
physical examination and right lower quadrant pain, cause 
unknown.  

In an October 1999 addendum to the above-mentioned VA 
examination, the examining physician noted that the veteran's 
file had been reviewed and that on examination there was no 
evidence of recurrence of right inguinal hernia.  

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

At this point, the Board notes that the RO has effectively 
considered the appropriateness of its initial evaluation 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Thus, a remand for this purpose is 
unnecessary.  

The residuals of right inguinal hernia repair are rated under 
diseases of the digestive system, specifically, Diagnostic 
Code 7338 of VA's Schedule for Rating disabilities.  See 
38 C.F.R. § 4.114.  By regulatory amendment effective July 2, 
2001, changes were made to the schedular criteria for 
evaluating diseases of the digestive system.  Where the law 
or regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In 
deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. 
§ 5110(g); see also VAOPGCPREC 3-2000 (2000).  

In the veteran's case, neither version is more advantageous 
to the veteran in that the criteria for evaluating inguinal 
hernia are identical in both the old and revised versions.  
See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2000 & 2001).  
Hence, there is no due process bar for the Board to proceed 
with the appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Under Diagnostic Code 7338, a 10 percent rating is warranted 
for a recurrent postoperative inguinal hernia that is readily 
reducible and well supported by a truss or belt.  A 30 
percent rating is warranted for a small recurrent 
postoperative, or unoperated irremediable, inguinal hernia, 
which is not well supported by a truss or is not readily 
reducible.  A 60 percent rating is appropriate for a large 
postoperative recurrent inguinal hernia that is considered 
inoperable and which is not well supported under ordinary 
conditions and which is not readily reducible.  See 38 C.F.R. 
§ 4.114.  

Analysis

Since the time of his separation from service, the veteran 
has complained of right groin pain, which has been described 
as sharp and occasionally radiating.  Post-service military 
hospital and VA outpatient treatment records have diagnosed a 
minor recurrent right hernia.  There has been medical 
evidence of small bulging at the site of the residual scar 
from his 1977 right inguinal hernia repair.  The veteran has 
noted that the bulging occasionally occurs during 
intercourse, when he has difficult stools, and during heavy 
lifting.  The bulging apparently would then subside, as 
evidenced by the most recent VA examination results which 
found no hernia or bulging, although the veteran complained 
of right lower quadrant pain, which the examining physician 
noted was of unknown cause.  There is no indication in the 
record that a belt or truss is required for support of the 
recurrent hernia, nor has the veteran alleged such need.  
Under the circumstances, without medical evidence of more 
severe postoperative residuals of the veteran's right 
inguinal hernia repair, such as small recurrent hernia that 
is not supported by a belt or truss or a large unsupported 
recurrent postoperative hernia, which would warrant higher 
evaluations of 30 or 60 percent, the veteran's 10 percent 
rating, effective from the date of the award of service 
connection for the disability through September 30, 2000, is 
entirely appropriate.  Id.  

Moreover, as the rating schedule provides a specific 
diagnostic code for evaluation of the veteran's residuals of 
right inguinal hernia repair, there is no basis for 
evaluation of the disability under any other diagnostic code.  
See 38 C.F.R. §§ 4.20, 4.114; see also Butts v. Brown, 5 Vet. 
App. 532, 539 (1993).  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
Board notes that there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's residuals 
of right inguinal hernia repair at any stage under 
consideration.  In this regard, the Board notes that the 
medical evidence reflects that the veteran has not undergone 
prolonged hospitalization for his right inguinal hernia 
repair residuals or that such residuals have caused marked 
(emphasis added) interference with employment as to render 
impractical the application of the regular schedular 
standards during any stage under consideration.  Further, the 
veteran has neither alleged that his right inguinal hernia 
repair residuals have caused him to lose time from work nor 
does the record support such findings.  Hence, in the absence 
of evidence such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 287 (2000); VAOPGCPREC 36-97.  


ORDER

As assignment of a 10 percent rating for residuals of right 
inguinal hernia repair since the grant of service connection 
through September 30, 2000, was proper, a higher evaluation 
for that period is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

